AO 93       (Rev, 12/09) Search and Seizure Warrant(Page 2)


                                                                Return

Case No.:                         Date and time warrant executed:             Copy of warrant and inventory left with:
        18-1088KSC                 October 1, 2018 1015am                               WITHIN SUBJECT PARCEL
Inventory made in the presence of;
                                             DAN EGERSONO^^
Inventory ofthe property taken and name of any person(s) seized:
                                                                                                     FILED IN THE
                                                                                          UNITED STATfiS DISTRICT COURT
                                                                                                DISTRICT OF HAWAII
                                           1.35 lbs.(10) whole fresh passion fruit
                                                                                                   OCT 02 201B
                                                                                         at_^o'«(ock and^ ^ min. k M.
                                                                                                 SUE BEITIA. CLERK
        FORWARDED:


                                           11 pieces clothing
                                           1 pair shoes
                                           10 sealed envelopes




                                                              Certification

         I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the designated judge.




Date: 10/1/2018
                                                                                      Executing officer's signature

                                                                              Nadine L.W.H. Chun-lmamura, PPQ OlTicer
                                                                                         Printed name and title
AO 93     (Rev. 12/09) Search and Seizure Warranl




 ORIGINAL                                        United States District Court
                                                                                   for the
                                                                            District of Hawaii


                        In the Matter of the Search of
                   (Briefly describe the property to be searched                   )
                   or identify the person by name and address)                     ^
 Multicolored cardboard parcel weighing 8.05 pounds. Package                       )               Case No.: 18-1088KSC
 further Identified by a red-inked arabic numeral 17695 which                      )
 is 1.25 inches in length and signed on a red-inked line below                     )
 such number by Jonathan Saito.                                                    )


                                                       SEARCH AND SEIZURE WARRANT

         To:        Any authorized law enforcement officer

                 An application by a federal law enforcement officer or an attorney for the government requests the search
        of the following person or property located in the   Honolulu              District of      Hawaii
        (identify the person or describe the property to be searched and give its location):

            The property described above, is in the U.S. Post Office building located at 3600 Aolele Street, Honolulu, HI 96820.
                   The person or property to be searched, described above, is believed to conceal (identify the person or describe the property
        to be seized)

           (1) Fresh fruits,(2)fresh vegetables,(3) live plants and parts thereof,(4)seeds and seed pods through the
            United States mails, possessed in violation of Title 7, United States Code, Sections 7701 eL seq. and evidence
            of said violations.
                    1 find that the affidavit(s) or any recorded testimony, establish probable cause to search and seize the person or
        property.


                    YOU ARE COMMANDED to execute this warrant on or before                                             10/14/2018
                                                                                                                    (not to exceed 14 days)

               ®      in the daytime 6:00 a.m. to 10 p.m.                  O at any time in the day or night as 1 find reasonable cause has been
                                                                                established.

                  Unless delayed notice is authorized below, you must give a copy ofthe warrant and a receipt for the property
        taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
        place where the property was taken.
                The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
        inventory as required by law and promptly return this warrant and inventory to United Stales Magistrate Judge

                                        See Below
                                        (name)

                  □ 1 find that immediate notification may have an adverse result listed in 18 U.S.C.§ 2705 (except for delay
        of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
        searched or seized (check the appropriate box)             □ for          days (not to exceed 30).
                                                                   □ until the facts justifying, the



 Date and time issued:           10/1/2018




 City and State:          Honolulu, Hawaii                                                     Kevin                                          Judge
                                                                                                                   mea^fllle
